659 S.E.2d 436 (2008)
Billy BOLICK, Employee
v.
ABF FREIGHT SYSTEMS, INC., Employer (Self-Insured).
No. 76P08.
Supreme Court of North Carolina.
March 6, 2008.
Neil P. Andrews, Charlotte, M. Duane Jones, for ABF Freight Systems.
Richard Huffman, Salisbury, for Bolick.
Prior report: ___ N.C.App. ___, 654 S.E.2d 793.

ORDER
Upon consideration of the petition filed by Defendant on the 19th day of February 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."
Upon consideration of the petition filed on the 19th day of February 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."